I concur in the above opinion on the theory that the trusts grew out of funds which were received by the bank as the result of collections made through it for the claimants under a contract to so do and remit. Therefore, the banking concern, as trustee, would have no right to convert the money into bills receivable, or into a deposit account with another "bank," or into any other form of property. Leach v. Iowa State Sav. Bank, supra. But I do not desire to be bound by an extension of the doctrine announced in the majority opinion to a situation where the "cash" came into the institution impressed with a "trust" in such a manner as to expressly or impliedly *Page 1348 
authorize its transformation into other forms of property. Manifestly, if there was authority to so use the "deposits," the presumption of augmentation should follow it wherever found.